          Case 3:19-cv-02498-VC Document 52 Filed 10/15/19 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


    ROBERT BRANZUELA,                               Case No. 19-cv-02498-VC
                 Plaintiff,
                                                    ORDER GRANTING MOTIONS TO
          v.                                        DISMISS
    JPMORGAN CHASE BANK, et al.,                    Re: Dkt. Nos. 41, 43
                 Defendants.



        Branzuela’s state law claims against Chase and the National Default Servicing

Corporation are dismissed with prejudice; his federal claim against Chase is dismissed with leave

to amend.1

        1. California’s Homeowner Bill of Rights does not give Branzuela a right of action

against Chase and NDSC for violating its mortgage servicing rules. Only borrowers and

successors in interest as defined by the statute may sue to enforce the provisions; Branzuela is
neither. See Cal. Civ. Code §§ 2924.12; 2920.7(e)(1). Branzuela acquired the property after his

uncle – the borrower – died; he was not himself the borrower. See Dkt. No. 16 ¶ 8, Dkt. No. 42-

1; Fed. R. Evid. 201; Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018);

Cal. Civ. Code § 2920.5. And nephews are not among the set of people who can become

successors in interest under the statute. Cal. Civ. Code § 2920.7 (“‘Successor in interest’ means a

natural person who provides the mortgage servicer with notification of the death of the

1
  Of the three claims that Branzuela reasserted against NDSC, two had already been dismissed
with prejudice. See Order Re Motion to Dismiss, Dkt. No. 30 (dismissing the federal claim and
the state “single-point of contact” claim). The remaining claim under California law is dismissed
for reasons stated in Paragraph 1.
           Case 3:19-cv-02498-VC Document 52 Filed 10/15/19 Page 2 of 3




mortgagor or trustor and reasonable documentation showing that the person is the spouse,

domestic partner, joint tenant as evidenced by grant deed, parent, grandparent, adult child, adult

grandchild, or adult sibling of the deceased borrower, who occupied the property as his or her

principal residence within the last six continuous months prior to the deceased borrower’s death

and who currently resides in the property.”). As Branzuela cannot allege facts establishing that

he may assert his California claims, the first and second causes of action are dismissed without

leave to amend.

       2. Branzuela’s claim under federal law arises from events that took place before he had a

right to sue. The federal mortgage servicing rules are enforceable by “confirmed successors in

interest,” but not by potential successors in interest.2 See 12 C.F.R. § 1024.41(a); id.

§ 1024.30(d); id. § 1024.31; see also 81 Fed. Reg. 72,175 & n.64 (Oct. 19, 2016) (explaining that

the final regulation does not “provide potential successors in interest a private right of action” to

enforce some rules designed to protect potential successors in interest, but noting that “confirmed

successors in interest . . . have the same private rights of action to enforce the Mortgage

Servicing Rules as other borrowers”); id. at 72,176 (noting that prompt confirmation of

successor-in-interest status “will allow successors in interest to access the Mortgage Servicing

Rules’ protections as quickly as possible,” and so suggesting that enforceable protections are not

in effect before confirmation). Branzuela alleges that Chase improperly recorded the Notice of
Trustee’s Sale on December 3, 2018. FAC ¶ 38; Dkt. No. 42-9. But Chase didn’t confirm

Branzuela’s successor-in-interest status until December 26, and it was not required to evaluate

his loss mitigation application before then. FAC ¶ 31; 12 C.F.R. pt. 1024, Supp. I (“If a servicer

receives a loss mitigation application from a potential successor in interest before confirming

that person’s identity and ownership interest in the property, the servicer may, but need not,

2
  Federal law has a more expansive successor-in-interest definition than California law, so
Branzuela can be a confirmed successor in interest under federal law even though he is not one
under California law. Compare 12 C.F.R. § 1024.31 (“Successor in interest means a person to
whom an ownership interest in a property securing a mortgage loan subject to this subpart is
transferred from a borrower, provided that the transfer is . . . to a relative resulting from the death
of a borrower . . . .”) with Cal. Civ. Code § 2920.7(i)(4).


                                                  2
          Case 3:19-cv-02498-VC Document 52 Filed 10/15/19 Page 3 of 3




review and evaluate the loss mitigation application . . . .”); 81 Fed. Reg. 72,172 (“[T]he final rule

does not extend dual tracking protections during the pendency of the confirmation process.”).

The regulations do not give Branzuela a right to sue Chase for events that took place before he

was a confirmed successor in interest. But the Court cannot definitively conclude that

amendment would be futile, so Branzuela is granted leave to amend his federal claim. See AE ex

rel. Hernandez v. County of Tulare, 666 F.3d 631, 636 (9th Cir. 2012). Any amended complaint

is due by November 5, 2019.

       IT IS SO ORDERED.


Dated: October 15, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                  3
